HOFFMAN, Judge,
concurring in part and dissenting in part.
I concur in that part of the majority opinion that interprets IND.CODE § 16-14-9.l-7(b).
However, I dissent to part II. There does not exist any genuine issue of material fact. The affidavit of Paul Kuczora clearly states that on April 11, 1986 a call was placed to the Honorable Bruce Bade, *1232Judge of the Blackford Circuit Court, notifying him that Dr. Rebecca V. Santiago had completed the report and recommended that a temporary commitment for Kathy Colter was recommended. This affidavit was not contradicted or controverted by Kathy Colter. The requirement of the statutes was met.
The trial court should be affirmed.